DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 33 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “based on operational parameters associated with the signal path, dynamically managing energy…”. The limitation of managing… based on operational parameter falls within the enumerated grouping of mental processes grouping of abstract ideas. Also, it should be noted that the "dynamically managing… based on operational parameters can be performed by a user during procedure, "dynamically" denotes live action and not pre-stored data, thus this step of managing can be accomplished after a concept performed in the human mind (including an observation, evaluation, judgment and/or opinion) on the fly. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “signal processing system”.  Note that the preamble only set forth the purpose and intended use of the method and does not limit the structure of the system because the signal processing disclosed in the preamble does not limit the structure of the system to achieve the step of managing. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 17 is ineligible under 35 USC 101.
Dependent Claims(s) 18 – 32, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 18, based on operational parameters… is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claims 19, 20, and 29 – 32, dynamically modifying/managing/enabling/disabling which depends on the managing of claim 17 is considered an abstract limitation which denotes live action and not pre-stored data, thus this step of managing can be accomplished after a concept performed in the human mind (including an observation, evaluation, judgment and/or opinion) on the fly. 
Regarding Claims 21 – 28, these limitations are considered more than the abstract idea, but are considered not to be practical applications because they are routine data gathering necessary for the abstract math and mental step limitations (see MPEP 2106.05(g)(3)). 

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 17. Therefore, no prior art rejection for claim 17 is presented in this action. However, Claims 17 – 32 are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 – 16, and 33 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stanslaski et al. (US 9,521,979 B2; hereinafter Stanlaski). Stanlaski is cited by the Applicant.
Regarding Claim 1, Stanslaski discloses a signal processing system (Fig. 1, item 10) comprising: 

    PNG
    media_image1.png
    280
    739
    media_image1.png
    Greyscale

a signal path (Fig. 1; INPUT SIGNAL to item 18) comprising: a chopper (Figs. 1 and 2, item 12) configured to chop a differential input signal (Fig. 2 and col. 10, 46 – 53; if the inputs to amplifier 20 are differential, then amplifier 20 may amplify a difference between the input signals to generate an amplified version of the input signal) to the signal path at a chopping frequency (Fig. 1, Chopper Frequency); and a low-pass filter (Fig. 2, item 24) downstream of the chopper and configured to filter out intermodulation products of a direct current offset of the signal path and intermodulation products of an aggressor on the differential input signal in order to generate an output signal (Fig. 1 and col. 8, lines 5 – 15; the chopper frequency for chopper amplifier 12 may be selected based on the target spectral aggressor frequency, based on the sampling rate of ADC 14, and based on equations (2) and (3); in such examples, if n is selected based on a 1/f corner frequency of an amplifier included in chopper amplifier 12, then the chopper frequency for chopper amplifier 12 may be selected based on the 1/f corner frequency of the amplifier included in chopper amplifier 12, based on the target spectral aggressor frequency, based on the sampling rate of ADC 14, and based on equations (2) and (3)); and

    PNG
    media_image2.png
    284
    682
    media_image2.png
    Greyscale

a chop management circuit communicatively coupled to the chopper and configured to, based on operational parameters associated with the signal path, dynamically manage energy of one or more clock signals used to define the chopping frequency (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).
Regarding Claim 6, Stanslaski discloses the signal processing system of Claim 1, wherein the signal path implements a sensor for sensing a physical electrical quantity (Fig. 1 and col. 5, lines 43 – 46; processor 16 is configured to analyze information contained in a target frequency band of the sampled signal. In some examples, processor 16 may determine a power level of the target frequency band in the sampled signal).
Regarding Claim 7, Stanslaski discloses the signal processing system of Claim 6, wherein the physical electrical quantity comprises either a voltage associated with a battery or a current delivered from the battery (col. 15, lines 13 – 18; power source 32 may take the form of a small, rechargeable or non-rechargeable battery, or an inductive power interface that receives inductively coupled energy; in the case of a rechargeable battery, power source 32 similarly may include an inductive power interface for transfer of recharge power).
Regarding Claim 8, Stanslaski discloses the signal processing system of Claim 7, wherein the operational parameters comprise operational conditions of a power converter and the physical electrical quantity is associated with operation of the power converter (col. 14, lines 31 – 39; characteristics of the signal in selected frequency bands may be useful in controlling therapy, such as electrical stimulation or drug delivery, either by initiation of delivery of therapy or adjustment of therapy parameters. Adjustment of therapy parameters may include adjustment of pulse amplitude, pulse rate, pulse width, electrode combination or the like for electrical stimulation, or adjustment of dosage, rate, frequency, lockout interval, or the like for drug delivery).
Regarding Claim 9, Stanslaski discloses the signal processing system of Claim 6, wherein the physical electrical quantity comprises either a voltage associated with an audio amplifier or a current associated with the audio amplifier (col. 17, lines 27 – 30; processor 34 may control therapy delivery module 42 to deliver audio, visual or tactile cueing with different parameters, such as amplitude, frequency, or the like).
Regarding Claim 10, Stanslaski discloses the signal processing system of Claim 1, wherein the operational parameters comprise one or more parameters selected from: operational conditions of a battery; a voltage associated with the battery; and a current delivered from the battery (col. 15, lines 11 – 18; processor 34, sensing and analysis circuitry 10, telemetry module 38, memory 40, and therapy delivery module 42 receive operating power from power source 32; power source 32 may take the form of a small, rechargeable or non-rechargeable battery, or an inductive power interface that receives inductively coupled energy. In the case of a rechargeable battery, power source 32 similarly may include an inductive power interface for transfer of recharge power).
Regarding Claim 11, Stanslaski discloses the signal processing system of Claim 1, wherein the operational parameters comprise operational conditions associated with an audio signal path comprising an amplifier (col. 17, lines 27 – 30; processor 34 may control therapy delivery module 42 to deliver audio, visual or tactile cueing with different parameters, such as amplitude, frequency, or the like).
Regarding Claim 12, Stanslaski discloses the signal processing system of Claim 11, wherein the operational parameters comprise characteristics of an audio signal within the audio signal path (col. 17, lines 27 – 30; processor 34 may control therapy delivery module 42 to deliver audio, visual or tactile cueing with different parameters, such as amplitude, frequency, or the like).
Regarding Claim 13, Stanslaski discloses the signal processing system of Claim 1, wherein dynamically managing energy of the one or more clock signals comprises dynamically enabling and disabling the one or more clock signals based on the operational parameters (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).
Regarding Claim 14, Stanslaski discloses the signal processing system of Claim 13, wherein dynamically managing energy of the one or more clock signals comprises: dynamically enabling the one or more clock signals when the physical electrical quantity is below a predetermined threshold; and dynamically disabling the one or more clock signals when the physical electrical quantity is above the predetermined threshold (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).
Regarding Claim 15, Stanslaski discloses the signal processing system of Claim 1, wherein dynamically managing energy of the one or more clock signals comprises dynamically modifying the chopping frequency (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).
Regarding Claim 16, Stanslaski discloses the signal processing system of Claim 15, wherein dynamically modifying the chopping frequency comprises modifying the chopping frequency to a frequency level outside a frequency spectrum of the aggressor (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).
Regarding Claim 33, Stanslaski discloses a mobile device, comprising: a circuit; and a sensing system (Fig. 1, item 10 is a sensing and analysis circuitry) configured to sense a physical quantity associated with the circuit (col. 5, lines 4 – 8; sensing and analysis circuitry 10 is configured to sense and analyze an input signal received from one or more sensing elements), the sensing system (Fig. 1, item 10 is a sensing and analysis circuitry) comprising: 
a sense path (Fig. 1; INPUT SIGNAL to item 18) comprising:
a chopper (Figs. 1 and 2, item 12) configured to chop a differential input signal (Fig. 2 and col. 10, 46 – 53; if the inputs to amplifier 20 are differential, then amplifier 20 may amplify a difference between the input signals to generate an amplified version of the input signal) to the sense path at a chopping frequency (Fig. 1, Chopper Frequency), wherein the differential input signal is indicative of the physical quantity (Fig. 1 and col. 5, lines 43 – 46; processor 16 is configured to analyze information contained in a target frequency band of the sampled signal. In some examples, processor 16 may determine a power level of the target frequency band in the sampled signal); and
a low-pass filter (Fig. 2, item 24) downstream of the chopper and configured to filter out intermodulation products of a direct current offset of the sensor path and intermodulation products of an aggressor on the differential input signal in order to generate an output signal (Fig. 1 and col. 8, lines 5 – 15; the chopper frequency for chopper amplifier 12 may be selected based on the target spectral aggressor frequency, based on the sampling rate of ADC 14, and based on equations (2) and (3); in such examples, if n is selected based on a 1/f corner frequency of an amplifier included in chopper amplifier 12, then the chopper frequency for chopper amplifier 12 may be selected based on the 1/f corner frequency of the amplifier included in chopper amplifier 12, based on the target spectral aggressor frequency, based on the sampling rate of ADC 14, and based on equations (2) and (3)); and 
a chop management circuit communicatively coupled to the chopper and configured to, based on operational parameters associated with the sensor path, dynamically manage energy of one or more clock signals used to define the chopping frequency (col. 18, lines 1 – 55; one or more of the chopper frequency and the sampling rate may be selected and/or configured based on one or more of equations (1)-(3); with a clocked amplifier, such as, e.g., a chopper-stabilized amplifier, there may be a strong aggressor that shows up in the output at the clock frequency).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2, the prior art of record does not teach claimed limitation: “wherein:
the signal path further comprises a second chopper (Fig. 2, item 22) downstream of the chopper and upstream of the low-pass filter configured to chop a first differential intermediate signal derived from the differential input signal at a second chopping frequency to generate a second differential intermediate signal; and the chop management circuit is also communicatively coupled to the second chopper and configured to, based on operational parameters associated with the signal path, dynamically manage energy of one or more clock signals used to define the second chopping frequency.” in combination with all other claimed limitations of claim 2.
Regarding Claims 3 – 5, the claims are allowed as they further limit allowed claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 2007/0268961 A1) teaches a method for receiving a RF (radio frequency) signal, the method comprising: processing the RF signal using a plurality of RF processing paths of distinct frequency responses to generate a plurality of processed RF signals (see claim 16).
Ahjopalo et al. (US 4,266,131) discloses a chopper disk to chop the light beam so that the beam alternatingly passes through the measuring and reference chambers and generates a related measuring signal and a reference signal and a dark signal, signal processing means for detecting the difference between said signals, an automatic gain control circuit connected to said signal processing means to maintain constant the difference between the dark signal and the reference signal from the reference chamber, a linearizing circuit connected to said signal process means for compensating for the non-linearity of the difference between the measuring signal and the reference signal, and an attenuation member disposed in the path of the light beam passing through the reference chamber (see claim 1).
Bonnefoy-Claudet et al. (US 4,017,812) suggests said chopper-integrator circuit means comprises a resistor and two capacitors both having one terminal connected to the same terminal of said resistor, said capacitors having their respective other terminals connected to oppositely switched paths to ground controlled by switching means responsive to said second reference wave and connected to said output supplying said second reference wave, said resistor having its other terminal connected to the output of said multiplier circuit (see claim 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        11/5/2022